IN THE COURT OF APPEALS OF IOWA

                                     No. 19-1080
                               Filed November 6, 2019


IN THE INTEREST OF T.M.,
Minor Child,

M.M., Father,
      Appellant,

E.H., Mother,
       Appellant.
________________________________________________________________

         Appeal from the Iowa District Court for Pottawattamie County, Charles D.

Fagan, District Associate Judge.



         Parents separately appeal the juvenile court order terminating their parental

rights. AFFIRMED ON BOTH APPEALS.



         Daniel J. McGinn of McGinn, Springer & Noethe, Council Bluffs, for

appellant father.

         Roberta J. Megel of State Public Defender Office, Council Bluffs, for

appellant mother.

         Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

         Marti Nerenstone, Council Bluffs, attorney and guardian ad litem for minor

child.



         Considered by Bower, C.J., and May and Greer, JJ.
                                             2


BOWER, Chief Judge.

        A mother and father separately appeal the juvenile court decision

terminating their parental rights. The mother claims the evidence does not support

termination, the child can be returned to her custody, and termination is not in the

best interests of the child. The father claims the court should have granted him

additional time for reunification, he was not provided residential substance-abuse

treatment, and termination is not in the best interests of the child. We affirm.

        I.     Background Facts & Proceedings

        E.H., mother, and M.M., putative father,1 are the parents to T.M., born in

2017. The parents have been in a long-term relationship since 2008. They had

an older child together, and their parental rights were terminated as to that child in

2016. Throughout these proceedings, the parents reported they were separating

on a number of occasions but the separations did not happen or did not last very

long.

        On October 6, 2017, the Iowa Department of Human Services (DHS)

received a report following the father’s arrest indicating he was using

methamphetamine in the home while taking care of the child. The father was in

jail at the time DHS began its investigation. The mother took a drug test, which

came back negative for illegal drugs, and the child was allowed to remain in the

mother’s home. On December 4, the juvenile court adjudicated the child in need

of assistance (CINA).


1
  The child’s father is not named on the birth certificate. The court never ordered a
paternity test to affirmatively establish whether M.M. is the biological father of T.M. No
other father was alleged, and the court terminated the parental rights of any other potential
father.
                                          3


       In January 2018, the court determined the mother regularly allowed

methamphetamine addicts to stay in her apartment and take care of the child while

she worked. The child tested positive for methamphetamine. This incident led to

a criminal child-endangerment charge against the mother, to which she pleaded

guilty on June 26, 2018.     It also led to the child being removed from the home

and placed in foster care with the family who is caring for the child’s older sibling.

       The mother received a suspended sentence and supervised probation. She

successfully completed probation just before the termination hearing. The mother

has held a full-time job for over six years and has stable housing. She often has

at least one roommate to help pay the rent. The mother progressed to semi-

supervised visitation outside the home with T.M.

       When the father was released from prison in January 2018, he moved back

in with the mother. The father had an outstanding arrest warrant beginning in June

2018 and had been banned from the apartment complex.                Yet, the mother

continued to allow the father to stay in the apartment while telling Family Safety,

Risk, and Permanency (FSRP) workers the father had moved out.

       Starting in November 2018, the mother refused to allow FSRP to examine

the home for purposes of having visits there, stating the home was not clean

enough to be ready for the child. Home visits partially resumed in March 2019 and

were fully supervised due to the father’s presence in the home. The mother

cooperated with some services—completing mental-health and substance-abuse

evaluations. She attended mental-health therapy for a short time in late 2018, but

stopped in December 2018 due to a lack of insurance.
                                         4


       The father has a long-term substance-abuse problem. He did not have

employment throughout the case. He was in jail from October 2017 to January

2018. An active warrant for his arrest for probation violations was in effect from

June 2018 to May 2019. He did not attend the majority of his scheduled visitation—

including having no visits with the child from June 2018 until March 2019—and

participated minimally at the visits he did attend. The father lied during an early

substance-abuse evaluation and to the court. He refused to complete additional

evaluations or drug screens and acted in a controlling manner with the mother.

His probation was revoked following his unsuccessful discharge from substance-

abuse treatment, admitted use of methamphetamine, and missed probation

appointments. He was incarcerated in March 2019 and remained so at the time of

the termination hearing.

       On September 10, 2018, DHS requested the permanency goal switch from

reunification to termination of parental rights. On April 9, 2019, the State filed a

petition to terminate the parents’ rights. The termination hearing occurred on

June 5, 2019. The court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(e), (h), and (l) (2019). The father’s rights were terminated

pursuant to paragraphs (e), (g), (h), and (l). Both parents appeal.

       II.    Standard of Review

       We review termination-of-parental-rights cases de novo. In re M.W., 876

N.W.2d 212, 219 (Iowa 2016). “There must be clear and convincing evidence of

the grounds for termination of parental rights.” Id. Clear and convincing evidence

means there are “no serious or substantial doubts as to the correctness of

conclusions of law drawn from the evidence.”          Id. (citation omitted).   The
                                        5

paramount concern in termination proceedings is the best interests of the child. In

re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

      III.   Analysis

      A.     Mother. The mother contests all three grounds for termination. We

note paragraph “e” requires that the parent has not maintained significant and

meaningful contact with the child and no reasonable efforts to resume care—here,

the mother did attend almost all of her visitations and maintained some contact.

See Iowa Code § 232.116(1)(e). Paragraph “l” requires the parent have “a severe

substance-related disorder” presenting a danger to self or others.              Id.

§ 232.116(1)(l). The juvenile court stated the mother “most likely does not have a

drug problem,” and we do not believe the State proved by clear and convincing

evidence the mother had a severe substance-abuse disorder. That said, we only

need find one ground supported by clear and convincing evidence to affirm the

juvenile court’s termination order. See In re D.W., 791 N.W.2d 703, 707 (Iowa

2010). Therefore, we turn to the evidence supporting paragraph “h”.

      The first three elements for termination under section 232.116(1)(h) have

been clearly met. First, the child is under three years of age. See Iowa Code

§ 232.116(1)(h)(1). Second, the child was adjudicated CINA on December 4,

2017. See id. § 232.116(1)(h)(2). Third, the child had been removed from the

parents’ custody since January 2018—a period of more than six consecutive

months at the time of the termination hearing—with no trial period back in the

home. See id. § 232.116(1)(h)(3). The mother claims the State did not prove by

clear and convincing evidence the child could not safely return to her care at the

present. See id. § 232.116(1)(h)(4).
                                              6


       After noting the mother likely did not have a drug problem, the juvenile court

stated the mother “time and time again . . . makes incredibly poor decisions

regarding who she allows to care for her child and who she allows to remain in her

life.” The court went on to note the mother fails to recognize the danger presented

by having active users around and caring for the child.

       Throughout this case, the mother has chosen to maintain her relationship

with the father, despite the relationship contributing to the termination of her rights

to her older child and his drug use factoring into the removal of T.M.2 She allowed

persons she knew were using drugs to stay in her home and take care of the child

with no supervision, resulting in her child-endangerment conviction. She facilitated

the father avoiding arrest by allowing him to stay in the apartment without letting

FSRP check the house even though her actions impaired her reunification with the

child. Shortly before the termination hearing, she again had persons staying in her

apartment she knew were unlikely to pass a DHS background check. In short, she

has not demonstrated the ability to recognize her companions’ inappropriate

behaviors, to place the child’s needs first, and to maintain a safe home for the child.

       We find clear and convincing evidence supports the termination of the

mother’s rights under Iowa Code section 232.116(1)(h), and termination is in the

best interests of the child.

       B.      Father. The father does not contest the existence of grounds for

termination. He claims the court should have granted him additional time to reunite

with the child, he was not provided with residential substance-abuse treatment,


2
  At the termination hearing, the mother testified their relationship ended at the time of the
father’s most recent arrest. The juvenile court found her testimony not credible.
                                          7


and termination is not in the best interests of the child. Until termination was

imminent, the father showed no interest in the services offered to help him address

his substance-abuse issues. He habitually blamed others for his own problems

and repeatedly failed to acknowledge his drug use. Although the State must show

reasonable efforts to reunify the family, a parent has a duty to request services

early in the process with adequate time to achieve changes. See In re L.M., 904

N.W.2d 835, 839–40 (Iowa 2017). “[P]arents have a responsibility to object when

they claim the nature or extent of services is inadequate,” and failure to do so

waives the issue at the time of termination. Id. The father did not request help

getting into substance-abuse treatment and actively refused to seek treatment.

This issue is waived.

       Over the twenty months the family was under DHS supervision, the father

showed little to no interest in the child, including a period of nine months without

attending visitation. At the visits he did attend, he left the responsibility of caring

for the child to the mother. We look to a parent’s past performance as an indicator

of the quality of care the parent might provide in the future. J.E., 723 N.W.2d at

798.   Under these circumstances, additional time to achieve reunification is

unwarranted, and termination of the father’s parental rights is in the child’s best

interests.

       AFFIRMED ON BOTH APPEALS.